Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Applicant should further note that a good number of the documents have been provided in incomplete form, with entire pages missing.  These documents have been considered only to the extent possible to read the English language portion of the documents.  These documents are: JP 2010099638, JP 2012210557, JPH 1133412, JPH 0549943 JP 5700376, JP 08 155303 and JP 06 142456.
Applicant should further note that document JP 2005 189586 does not appear to have relevance to the instant invention.

Election/Restriction
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on June 2, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  This rejection is based on undue experimentation associated with a determination of the metes and bounds of the invention.

There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a composition including at least one “type” of metal oxide nanoparticles containing a perovskite “type” oxide in combination with a “zeolite-type” compound. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to the instant claims, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since the claims are extremely broad and thus read on materials that should not be within the scope of the terminology “zeolite-type”.  There are numerous and myriad metal oxides, mesoporous materials containing metals, any kind of ordered porous material, hierarchical zeolites, basic zeolites or those with a variety of atomic substitutions, MOFs and NZMSs with completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of this generic terminology. The specification clearly indicates a number of materials such as “alminoarsenate salts” and “germanates” and “molybdenum phosphate” that do not even appear to be molecular sieves.  The claims are further broadened with respect to the presence of the many possible permutations of “catalytic substances”, “solid acid”, generic nanoparticles, metal oxide nanoparticles, metal sulfides and innumerable other undefined materials that may be imparted into the zeolite-type material.  The recitation of “catalytic function” or “functional” body are also generic in that the functionality is not recited.  The 
As a result, each of these components, recited in the further absence of effective amounts, results in an exponential number of potential species within the broad genus of each component, further combined with one another in any amount. The limited disclosure in the instant specification is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention, particularly in view of the well-established unexpected characteristics of catalyst compositions.  It is well-settled that the requirement for a precise scope of claim is essential in this area of technology.
 There is no direction or guidance presented for a catalyst containing the zeolite type material in any potential included framework form and in any amount. The specification only discloses a limited number of specific zeolite framework materials in combination with the metal oxide nanoparticles

 There is an absence of working examples concerning the many possible materials within the scope of this broadly claimed material.
The examples are all limited to specific metal oxide nanoparticles.  Apparently a limited number of framework types such as faujasite are obtained as product through the zeolitization of mesoporous starting materials MCM-41 and SBA-15.
.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claims are indefinite with respect to the terminology “zeolite-type”.  Generally the use of the term “type” renders the actual meaning of a modified material indefinite Under normal circumstances, the word “type” with respect to a zeolite would be acceptable based on the fact that zeolite frameworks can be defined by their structural “type” and the art has taken a fairly broad view of such a material being microporous aluminum silicates, or microporous silicates or isostructural materials with some or all of the aluminum or silicon atoms being replaced by other elements such as boron, 
Clearly the appending of the word “type” after perovskite and prior to “metal oxide nanoparticles” renders the scope of these claims undiscernible and thus indefinite.
The recitation of a “functional” structural body is also indefinite in that the function is not stated, and thus cannot be determined.  
	A number of dependent claims recite limitations such as “ratio of the average particle” or “average diameter”, “ average inner diameter” and so forth, that all lack precise and literal antecedent basis in the claims from which they depend.  However, the examiner is construing these terms as having an implicit antecedent basis in that, for example, a channel must have a diameter and particles must have a particle size.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-14 and 16 of copending Application No. 15/994,098 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed material recites “enlarged pore portion” whereas the copending claims recite “enlarged diameter portion”.  This is a matter of mere semantics as the same structure is being made in both applications.  The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the “fine metal particles” of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The copending claims recite a catalyst structure as compared to the instant claim recitation of a functional structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/698,468 (reference application). Although the claims at issue are not identical, they they differ from one another only in the scope of coverage being sought.  The copending claims recite metal oxide nanoparticles, whereas the instant claims recite nanoparticles having perovskite metal oxide component.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a functional structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
The claimed catalytic materials are clearly representative of the same basic material being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/698,496  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in 
The copending claims recite a structured catalyst as compared to the instant claim recitation of a functional structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,558  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The copending claims recite metal oxide nanoparticles which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate catalytic substances of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a functional structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the channels and pores formed by the lattice components, and this is a three-dimensional material that can be considered to be a “structural body”.  
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,545   (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  
The independent copending claim recites only metal nanoparticles, whereas the instant claims require perovskite metal oxide nanoparticles. The copending claims recite metal nanoparticles, defined as oxides by the copending specification, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the nanoparticulate catalytic substances of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a functional structural body.  These materials are not patentably 
.  The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,579  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The copending claims recite “a catalytic substance” , and copending claim 4 makes it clear that these comprise metal oxides, which embrace any metal oxide including the herein claimed perovskites. Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.
The copending claims recite a structured catalyst as compared to the instant claim recitation of a functional structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a 
        The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/698,567  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The independent copending claim recites only a photocatalytic substance, whereas the instant claims require perovskite metal oxide nanoparticles. The copending claims further define the photocatalyst as metal oxides, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the metal oxides of the copending claims.  Furthermore, the Hyman reference US 2014/0303266 essentially discloses an equivalence between entrapped catalytic species that includes a variety of forms such as metal, metal oxide, spinel, perovskite, and so forth.

The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,602  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. The instant claims recite nanoparticles comprising perovskite, whereas the copending claims recite metal oxides comprised of a perovskite oxide, which materials are clearly substantially similar materials.  The copending claims recite a structured catalyst as compared to the instant claim recitation of a functional structural body.  These materials are not patentably distinct in that the artisan knows that any zeolite or related ordered structure is both a porous structure composed of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/698,527 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The copending claimed material is a structured catalyst whereas the instant claims recite a structural body.  However, a zeolite “structured” catalyst is present in three dimensions and can be considered a “body” formed from the cage structures in those dimensions.  The production methods are identical, and although not recited in all claims, the zeolites must inherently contain the catalyst material within the formed pores and channels.
Claim 9 indicates that the copending catalyst is comprised of metal oxide nanoparticles, whereas the instant claims require perovskite metal oxide nanoparticles. The copending recitation of metal oxide nanoparticles is considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate perovskite, which is considered within the scope of the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/698,636  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.
The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in all of the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  The copending claims recite metal nanoparticles, defined as oxides by the copending specification, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate 
The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/698,670  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought.  The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  
The copending claims recite metal nanoparticles, defined as oxides by the copending specification, which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a 
The claimed catalytic materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/698,679  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they differ from one another only in the scope of coverage being sought. 
The instantly claimed channel and pore configurations are not set forth in all copending claims.  However, almost any zeolite material including that of the copending claims forms these enlarged pores via the interconnecting channels.  The production methods are identical, and although not recited in the copending claims, they must inherently contain the catalyst material within those formed pores and channels.  The copending claims recite “functional substance” defined in claim 5 as metal oxide nanoparticles which are considered to embrace any metal oxides, including the perovskite metal oxides of the instant claims. The instant claims recite a nanoparticulate 
 .  The herein claimed materials are clearly representative of the same materials being referenced in the copending application, and both compositions merely differ from one another in the semantic interpretation or the scope of coverage being sought.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0137516  to Kegnaes et al. in view of US 2014/0303266 to Hyman.
Kegnaes et al. disclose a catalyst composition comprising a support material based on an ordered mesoporous hybrid silicate material, which is essentially equivalent to a “zeolite-type” material comprised of channels in two or three directions which intersect and form larger pores.  The reference indicates that metal oxide particles are incorporated into the zeolite material and encapsulated by the framework of the zeolite by forming mesopores with carbon coated metal nanoparticles.  Then the carbon is removed, the metal resides in the pores of the zeolite type material and the 
The Kegnaes et al. reference differs primarily from the instant claims in the failure to identify the nanoparticulate material as a perovskite.  Hyman is relied upon to demonstrate that perovskites are known catalytic materials to be encapsulated in zeolite skeletons, and thus provides motivation to the artisan conducting a reaction that would be known to be catalyzed by perovskite materials, to employ the perovskite in place of the simple metal oxides of Kegneas to arrive at the instantly claimed material.  As the catalytic metals will be selected for their purpose, there is a strong likelihood that the formed catalyst will also function in the manner desired.
See particularly paragraphs [0060]-[0062] of Kegnaes.

Insofar as the claims indicating the particle sizes of the nanoparticles and that the average particle size of the nanoparticles is greater than an average diameter of the channels, less than or equal to the enlarged pore portions, such would have been obvious to the artisan as the catalytic substances are first incorporated into the mesopore space and then the final structure will be more microporous and thus entrap the nanoparticles.  As the final structure of the material of the reference is comparable .

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0303266 to Hyman, also published as WO 2014/0303266.
Hyman disclose a catalyst composition structurally similar to in the instantly claimed material.  The reference teaches zeolitic catalyst supports, comprised of a plurality of cages and linked by windows, wherein the largest dimension of the cages is larger than the diameter of the window so as to provide access to the cage.  The cages are clearly considered to correspond to the instantly claimed “enlarged pore portion”.  The reference additionally specifies that there are catalytically active metal clusters formed in the cases with a diameter greater than the window diameters, thus restricting the catalyst from escaping the cage and retaining clusters in the absence of aggregation or agglomeration.  It is clearly illustrated by the documents that the metals are trapped within the larger cages, with even some spill over into the cage walls. 
The Hyman document discloses that a number of catalytically active metals and metal compounds may be used alone or in combination and are thus considered representative of the perovskite-type oxide of the instant claims.

Although the instant claims differ from the reference in that perovskites are not the required metal nanoparticulate material, but may be selected from a group of catalytic materials, the skilled artisan desirous of conducting a reaction that normally employs perovskite catalysts would not find it unobvious to select this species for 

See particularly paragraph [0021] – page 8 and the figures of Hyman.

					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The CN 106362787 reference cited by applicant discloses that encapsulation of small amounts of catalyst within the pores of MCM-49 is superior to larger amounts of the same catalyst simply otherwise loaded on the surface of the molecular sieve.  This makes sense as the encapsulated catalyst can neither sinter nor be detached during use.  US 2020/0254432 discloses embedding nanoparticles within the lattice of a zeolite.  The drawings are of interest in the demonstration that there is an expectation of the particles being larger than the pores and channels of the zeolite.

Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377.  The examiner can normally be reached on M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/E.D.W/           Primary Examiner, Art Unit 1732